
	
		I
		112th CONGRESS
		2d Session
		H. R. 3913
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2012
			Mr. DeFazio
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Natural Gas Act with respect to application
		  of the right to exercise eminent domain in construction of pipelines for the
		  exportation of natural gas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reaffirming Constitutional Property Rights
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The Fifth Amendment to the Constitution of
			 the United States states … nor shall private property be taken for
			 public use, without just compensation. This is a fundamental right of
			 our citizenry that should not be trampled upon.
			(2)Federal Courts
			 have found the authority of the Federal Energy Regulatory Commission to grant a
			 private company the right of eminent domain to construct pipelines
			 constitutional because supplying energy to the Nation meets the public
			 use test, although property owners must be fairly compensated.
			(3)The Department of
			 Energy currently has nine applications to export liquefied natural gas (LNG)
			 either under review or already approved. However, a Department of Energy
			 analysis shows that the exportation of LNG could raise the price of natural gas
			 by almost 11 percent for households, leading to higher heating bills. The same
			 analysis found a potential 27 percent increase in natural gas prices for
			 industrial users, making energy intensive industries less competitive. The
			 higher natural gas prices will also shift more electricity generation to coal
			 burning power plants and potentially raise the price of electricity by up to 9
			 percent. This government study strongly suggests that supplying natural gas to
			 LNG export terminals by definition does not meet the public use
			 test.
			(4)In 2010, the
			 Journal of Legal Studies published the results of a hedonic regression model
			 using 80,000 sales to estimate the fair market value (FMV) of condemned
			 properties whose owners reached compensation settlements with the condemner,
			 New York City, between 1990 and 2002. More than 50 percent of these condemnees
			 were compensated with less than fair market value. The average difference
			 between settlements and fair market value was 23 percent. This study suggests
			 that current eminent domain compensation rules may not ensure just
			 compensation.
			3.Amendments to the
			 Natural Gas Act
			(a)Limitation on
			 use of eminent domain for exportsSection 7 of the Natural Gas Act (15 U.S.C.
			 717f) is amended by adding at the end the following new subsection:
				
					(i)Notwithstanding subsection (h), a holder of
				a certificate of public convenience and necessity may not exercise the right of
				eminent domain with respect to a pipeline to be constructed for the purpose of
				transporting natural gas to an LNG terminal for export to a foreign country
				from the United States.
					.
			(b)Limitation on
			 converting import terminal to export terminalSection 3 of the Natural Gas Act (15 U.S.C.
			 717b) is amended by adding at the end the following new subsection:
				
					(g)The Commission may not issue an order under
				this section authorizing exportation of any natural gas from the United States
				to a foreign country from an LNG terminal if such LNG terminal uses for such
				exportation any pipeline constructed for the purpose of transporting natural
				gas to such LNG terminal and for which a holder of a certificate of public
				convenience and necessity has exercised the right of eminent domain pursuant to
				section 7(h) of this Act after January 1,
				2012.
					. 
			
